Citation Nr: 1443228	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  12-04 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an apportionment of the Veteran's disability compensation benefits for the support of his child C.  


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from December 1990 to May 1991, January 2003 to January 2004, and August 2004 to February 2008.  He was awarded a Combat Infantryman's Badge.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 apportionment decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the appellant's request for an apportionment for the child C. 

In February 2012, the appellant requested a hearing before the RO.  However, in December 2013, the appellant agreed to an informal telephone conference.  The Veteran was provided an informal telephone conference as well.  The informal conference reports are of record.  

The Board has reviewed the file on the "Virtual VA" system in addition to the Veteran's physical claims file to ensure a complete assessment of the evidence.

Entitlement to an apportionment of the Veteran's disability compensation benefits for the support of his child C. from December 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The appellant is the mother of the child C. who is legally recognized as the Veteran's child. 

2.  The child C. turned 18 years old in December 2011 and has been in the custody of the appellant throughout the appeal period.  

3.  For the time period of the appeal from June 2010 to December 2011, the Veteran reasonably discharged his responsibility for the support of the child C.   

4.  For the time period of the appeal from June 2010 to December 2011, the evidence does not show that hardship existed for the appellant or the child C. for the purposes of payment of a special apportionment to the appellant on behalf of the child C.   


CONCLUSION OF LAW

For the time period of the appeal from June 2010 to December 2011, the criteria for an apportionment of the Veteran's disability compensation benefits have not been met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, or any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

However, the Court has held that the VCAA does not apply to decisions regarding how benefits are paid.  Sims v. Nichols, 19 Vet. App. 453, 456 (2006).  An apportionment decision involves a determination as to how existing benefits are paid, such as between a veteran and his dependent in the case at hand.  Under the reasoning in Sims, the VCAA would not appear to be applicable to apportionment adjudications.  

The Board points out that both the Veteran and the appellant have been advised by the RO of the appropriate laws and regulations relating to requests for apportionment.  See the January 2012 Statement of the Case.  The RO afforded the appellant and the Veteran the opportunity to present information (e.g., list of monthly income and average expenses) and evidence in support of the claim.  Both the Veteran and the appellant submitted written statements and VA Forms 21-0788 in support of the claim and both parties had an informal telephone conference with the RO in December 2013. 

A claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100 , 19.101, 19.102 (2013).  See 38 C.F.R. §§ 20.500-20.504 (2013).  The term "simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3(p) (2013).  Under the applicable regulations, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.  In addition, upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties will be furnished with a copy of the statement of the case.  38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim.  38 C.F.R. § 19.102. 

In the present case, the Veteran and the appellant have been provided notice of the evidence pertinent to the apportionment claim and have been issued the January 2012 statement of the case and the December 2013 supplemental statement of the case.  As such, the Board concludes that the actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), to ensure compliance with the contested claims procedures applicable to matters involving two competing parties, were complied with.  See 38 C.F.R. §§ 19.100-19.102, 20.500 - 20.504 (2013). 

Pertinent Laws - Apportionment

Under 38 U.S.C.A. § 5307, if the veteran is not residing with his spouse and/or if the veteran's child is not in the veteran's custody, all or any part of the compensation or pension payable on account of the veteran may be apportioned as may be prescribed by the Secretary.  VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  Specifically, 38 C.F.R. § 3.450 (a)(1)(ii) provides that an apportionment may be paid to the veteran's spouse if they are not residing together and for the veteran's child if the child is not in the veteran's custody, and the veteran is not reasonably discharging his responsibility for the spouse's and/or child's support.  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  Hall v. Brown, 5 Vet. App. 294 (1993). 

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451.  This regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be apportioned between the veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents on whose behalf the apportionment is claimed, and the special needs of the veteran, his dependents, and the apportionment claimants.

An apportionment of more than 50 percent of the veteran's benefits is ordinarily considered to constitute undue hardship on him, while apportionment of less than 20 percent of his benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.  38 C.F.R. § 3.451.  The special apportionment was designed to provide for an apportionment in situations where a veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances exist which warrant giving "dependents" additional support.

A veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a) (2013).

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451 (2013).

In general, the term child of the veteran includes an unmarried person who is under the age of 18 years; or, who, before reaching the age of 18 years, became permanently incapable of self-support; or, who after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 C.F.R. § 3.57 (2013). 

The Board must assess the credibility and weight of all of the evidence to determine its probative value, account for which evidence it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record. Every item of evidence does not have the same probative value.

The Board notes that the "benefit-of-the-doubt" rule is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to opposing, interested parties.  See Elias v. Brown, 10 Vet. App. 259, 263 (1997).


Analysis

In this case, the appellant is requesting an apportionment of the Veteran's disability compensation benefits for the support of his child C.  The appellant is the custodial parent of the child C. and the C. is legally recognized as the Veteran's child.  See C.'s birth certificate dated in December 1993.    

By way of background the Veteran and the appellant were married in May 1993 and they had one child, C., born in December 1993.  In June 2009, the Veteran was awarded VA disability compensation and he began receiving disability compensation benefits at the 50 percent rate from February 27, 2008.  In September 2010, the appellant and the Veteran divorced.  In June 2013, the Veteran was awarded additional VA disability compensation and he began receiving disability compensation benefits at the 90 percent rate from March 6, 2012.  He receives additional benefits for one dependent.  

The appellant filed the claim for apportionment of the Veteran's VA disability compensation for support of the child C. in June 2010.  The appellant stated that the Veteran left the marriage and home.  She stated that she filed the claim for the purpose of continuing to provide parental care for the child C. and maintain their standard of living.  

In September 2010, the appellant and the Veteran divorced.  A September 2010 divorce agreement indicates that the appellant was awarded legal and primary physical custody of the child C. and the Veteran was awarded reasonable visitation rights.  The child custody and support agreement indicates that the Veteran shall pay the appellant $225.00 per month beginning on September 1, 2010 and continuing each month until the child reached the age of twenty-one years old or is otherwise emancipated.  The agreement also indicates that the child shall receive the maximum amount allowed per month from the Veteran's disability benefits.  

In a September 2010 apportionment decision, the RO determined that the request for an apportionment was denied because an apportionment would cause a financial hardship to the Veteran.  The RO noted that both parties submitted financial information and the Veteran reported having expenses in excess of income.  The appellant reported having income in excess of expenses in the amount of $454.00 per month.  In the January 2012 statement of the case, the RO continued the denial of the apportionment.  The RO determined that from May 2010 to September 2010, the apportionment would cause undue hardship for the Veteran since his expenses exceeded his income for that time period.  The RO found that from September 2010, entitlement to an apportionment was denied because the evidence showed that the Veteran was fulfilling his duty to support his child and was paying child support to the appellant.  This decision was confirmed in the December 2013 supplemental statement of the case.  

In a June 2010 VA Form 21-0788, the appellant reported a monthly income of $2,663.82 and expenses totaling $2,209.00.  The expenses included rent ($265.00); food ($200.00); utilities ($260.00); telephone ($200.00); clothing ($400.00); medical expenses ($100.00); school expenses ($150.00); car expenses ($249.00); internet ($60.00); other expenses ($175.00), and car maintenance and gas ($150.00).  The appellant's monthly income exceeded expenses by $454.00.  

In a July 2010 VA Form 21-0788, the Veteran reported a monthly income of $2,795.00 (includes VA compensation benefits of $899.00) and expenses totaling $2,983.00.  The expenses included rent ($700.00); food ($300.00); telephone ($250.00); clothing ($150.00); medical expenses ($1200.00), and school expenses ($383.00).  The Veteran's monthly expenses exceeded the monthly income by $188.00.  In a June 2010 statement, the Veteran indicated that he and the appellant had recently separated and were going through a divorce. He indicated that child support has not been settled in court at that time.  He stated that he paid for the child's schooling and athletics.    

In a November 2011 VA Form 21-0788, the Veteran reported a monthly income of $899.00 (VA compensation benefits) and expenses totaling $1,613.00.  The expenses included rent ($420.00); food ($430.00); utilities ($290.00); telephone ($263.00); clothing ($100.00); and school expenses ($210.00).  The Veteran's monthly expenses exceeded the monthly income by $714.00.  In a November 2011 statement, the Veteran indicated that the appellant was awarded child support and all the property in the divorce.  He indicated that he pays child support to the child C. in the amount of $225.00 a month and he pays for half of the costs for the child's sports.  He stated that he also helps with half of the medical expenses.  The Veteran indicated that the child C. was turning eighteen in December 2011.  He further stated that he would no longer be employed as of November 30, 2011 and his pension was his only income.  The Veteran stated that he also paid child support to two other children.  

In a December 2011 VA Form 21-0788, the appellant reported a monthly income of $224.00 (which was reported as child support) and expenses totaling $6,021.00.  The expenses included rent ($251.00); food ($400.00); utilities ($750.00); telephone ($210.00); clothing ($510.00); medical expenses ($1000.00); dental expenses ($1200.00); school expenses ($800.00); gas expenses ($400.00); car expenses ($300.00); car maintenance ($800.00); and tires ($200.00).  The appellant's monthly expenses exceeded the monthly income by $5,797.00.   

A December 2013 informal conference report indicates that the appellant agreed to an informal telephone conference in lieu of a hearing in this matter.  The informal conference report notes that the appellant indicated that she paid all of the child C.'s expenses, to include medical expenses, car insurance and the cell phone bill.  She stated that the child C. was in school and had a part-time job.  She reported that the Veteran paid monthly child support in the amount of $225.00 on a regular basis until this month.  The appellant indicated that the Veteran may have changed jobs and that may be the reason he could not pay child support that was due two days ago.  She stated that the Veteran paid $420.00 for the child C.'s books when she began college.  The appellant reported that she worked full time, went to school herself, and was a church leader.  

A December 2013 informal conference report indicates that the Veteran agreed to an informal telephone conference in this matter.  The informal conference report indicates that the Veteran reported that he did change jobs at the end of October or beginning of November 2013.  He stated that he was working full time at a sheriff's department and he now worked full time at the Post Office.  He stated that he would have the December 2013 child support payment taken care of through DHS and it took them some time to get their records changes.  He stated that he occasionally gave his daughter C. money for incidentals such as for gas.  

The Board must assess in this case whether the Veteran's is reasonably discharging his responsibility for his child C. in determining whether an apportionment is warranted on behalf of the child.  See 38 U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. § 3.450(a)(1)(ii) (2013).  

The record shows that the child C. turned 18 in December 2011.  This appeal was initiated in June 2010 and it is clear the child C. was under 18 years old for a portion of the appeal.  It further appears that the child C. is pursuing a course of instruction at a college although it is not clear if the college is an approved education institution.  

The Board finds that for the time period of the appeal from June 2010 to December 2011, the Veteran has been reasonably discharging his responsibility for C.'s support and the appellant's request for an apportionment is denied for that time period.  The evidence of record shows that the Veteran has agreed to pay child support to the appellant for the child C. in the amount of $225.00 a month until the child reaches the age of 21 years old.  The Board notes that the amount of $225.00 is more than 20 percent of his benefits at that time.  The Veteran was receiving $899.00 in VA compensation benefits (until April 1, 2012) and 20 percent of $899.00 is $179.80.  The Board finds that the monthly child support payment of $225.00 per month constitutes a reasonable amount for the child C.  See 38 C.F.R. § 3.451.  For the time period from September 2010 (when the child support payments began as per the child custody and support agreement dated in September 2010) to December 2011, the Board finds that the Veteran reasonably discharged his responsibility for his child C.'s support.

The evidence shows that the Veteran has been paying the monthly support regularly since September 2010 except when he missed a child support payment in about October or November 2013 because he changed jobs. The Veteran reported that he was going to have the December 2013 payment taken care of.  See the December 2013 informal conference reports.  The evidence further shows that the Veteran also pays for some school expenses and medical expenses for the child C.  See the July 2010 and November 2011 VA Forms 21-0788 and the December 2013 informal conference report.  

For the time period from June 2010 (when the apportionment claim was filed) to September 2010 (when the child support payments began as per the child custody and support agreement dated in September 2010), the Board finds that the Veteran reasonably discharged his responsibility for his child C.'s support.  Although the child support agreement was not yet in place, there is evidence that the Veteran was reasonably discharging his responsibility towards the child C.  In a June 2010 statement, the Veteran indicated that he and the appellant had recently separated and they were going through a divorce.  He stated that support had not yet been settled in court but he does pay for the C.'s schooling and athletics.  The Veteran indicated that he supports his dependents and told VA to make the adjustment as needed.  In the July 2010 VA Form 21-0788, the Veteran reported monthly school expenses in the amount of $383.00.  The record further shows that during that time period, the child C. lived in the marital home with the appellant.  See the June 2010 statement by the appellant.  In a June 2010 VA Form 21-0788, the appellant indicated that the Veteran was contributing $20.00 to $50.00 to the child when the child asked for the contribution.  

The Board finds that for the short time period of June, July, and August 2010, the Veteran reasonably discharged his responsibility to the child C.  The evidence shows that the Veteran did contribute to and pay for some of the child's expenses during that time period.  While the contributions during that time period were not the same amount as the monthly child support payment which began in September 2010, the Veteran still contributed to the child's expenses.  He did not abandon the child C.  Further, the record shows that for that three month time period, the appellant was in a better financial position in that her monthly income exceeded her monthly expenses.  See the June 2010 VA Form 21-0788.  On the other hand, the Veteran's monthly expenses exceeded his monthly income by $188.00.  The Board finds that the Veteran was reasonably discharging his responsibility for support of his minor child C. at the time the appellant submitted her claim and thereafter.  See 38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  As a result, the Board finds that a general apportionment of the Veteran's benefits pursuant to 38 C.F.R. § 3.450 is not warranted.   

The Board finds that for the time period of the appeal from June 2010 to December 2011, a special apportionment of the Veteran's benefits pursuant to 38 C.F.R. § 3.451 is not warranted.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between the Veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his dependents and the apportionment claimants.  38 C.F.R. § 3.451.   

The evidence of record does not show hardship on the part of the child C. and the appellant, her custodial parent.  As discussed in detail above, the Veteran pays a monthly child support payment in the amount of $225.00 to the appellant for the child C.  He and the appellant agreed to the amount of this payment and the Veteran has agreed to make the monthly payment until the child is 21 years of age.  The record shows that the Veteran has paid the child support on a monthly basis except for the time period when he changed jobs; however, in that instance, he said he would make up the payment.  The Board notes that the amount of $225.00 is more than 20 percent of his benefits at that time.  The Veteran was receiving $899.00 in VA compensation benefits (until April 1, 2012) and 20 percent of $899.00 is $179.80.  The Board finds that the monthly child support payment of $225.00 per month constitutes a reasonable amount for the child C.  See 38 C.F.R. § 3.451.  The evidence of record further shows that he contributes to other expenses for the child C. such as school expenses, college book expenses, and gas expenses.  

The evidence of record shows that the appellant is in a good financial position.  She reported that she works full time and as noted, she receives a monthly child support payment from the Veteran for the child C.  The appellant reported an increase in monthly expenses in the December 2011 VA Form 21-0788; she reported monthly expenses in the amount of $6021.00.  In the June 2010 VA Form 21-0788, she reported monthly expenses in the amount of $2209.00.  The Board notes that in the December 2011 VA Form 21-0788, it appears that the appellant reported one-time expenses as monthly expenses.  For instance, the dental expense of $1200.00, the car maintenance expenses of $800.00 and the expenses for tires in the amount of $200.00 appear to be one-time expenses.  

She also reported a utilities monthly expense in the amount of $750.00.  The Board finds that this does not appear to be a reasonable monthly expense for utilities in light of the monthly utilities expense in the amount of $260.00 that she reported in June 2010.  The Board finds that if the onetime expenses are subtracted from the appellant's monthly expenses and if the utilities expense is reduced to a more reasonable amount such as $260.00, the appellant should be able to meet her monthly expenses with her monthly income with prudent budgeting.  The record shows that the appellant has the funds to pay for the necessities of life such as food, clothing, shelter, medical care, and school expenses for herself and C.  As discussed above, the Veteran contributes to the support of C. and his contributions are reasonable.  Thus, the Board finds that hardship is not shown for the appellant and the child C.  The Board finds that the Veteran is contributing a reasonable amount for the support of the child C. when the monthly child support and the contributions towards school expenses, gas expenses, and incidentals are considered.  The Board finds that a special apportionment is not warranted for the time period of the appeal from June 2010 to December 2011.   

The Board finds that a general or special apportionment is not warranted for the time period of the appeal from June 2010 to December 2011, and the appeal is accordingly denied for that time period.  The "benefit-of-the-doubt" rule does not apply in simultaneously contested claims (such as this case) because the benefit of the doubt cannot be given to both an appellant and a veteran.  See Elias v. Brown, 10 Vet. App. 259, 263 (1997).

Finally, the Board notes that during the course of this appeal, the Veteran's child C. reached an age of majority in December 2011.  The appellant has not presented evidence showing that the child was permanently incapable of self-support prior to reaching age 18, and she has not presented evidence showing that the child C. is pursuing a course of instruction at an approved educational institution, although there is evidence the child C. is attending college.  See 38 C.F.R. § 3.57.  The issue of entitlement to an apportionment of the Veteran's disability compensation benefits for the support of his child C. from January 2012 is addressed in the REMAND portion of the decision below.  



ORDER

Entitlement to an apportionment of the Veteran's disability compensation benefits for the support of his child C. for the time period of the appeal from June 2010 to December 2011 is denied.   


REMAND

The Board notes that the Veteran's child C. reached an age of majority in December 2011 and there is evidence that C. is in college.  The appellant has not presented evidence showing that C. is pursuing a course of instruction at an approved educational institution.  Given VA's definition of "child," an apportionment may be appropriate beyond the date of the daughter's 18th birthday if it is shown that she is pursuing a course of instruction at an approved educational institution.  See 38 C.F.R. § 3.57.  Thus, on remand, it must be determined whether C. was enrolled in an approved educational program between the dates of her 18th and 23rd birthdays.

The Board also finds that the AOJ should contact both the Veteran and the appellant and ask for updated financial information regarding their current monthly income and expenses.  

Accordingly, the case is REMANDED for the following actions:
 
1.  Contact the appellant and request information to determine whether C. is pursuing a course of instruction at an approved educational institution from December 2011.  

2.  Contact both the Veteran and the appellant and ask for updated financial information regarding their current monthly income and expenses.  Inform both parties that a failure to respond to this request could result in the Board's increasing the apportionment amount or denying the claim. 

3.  Then, readjudicate the issue of entitlement to an apportionment of the Veteran's disability compensation benefits for the support of his child C. from January 2012.  If the benefit sought remains denied, issue a Supplemental Statement of the Case to both parties and provide the appellant and the Veteran an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


